Case 2:20-cv-01471-JCZ-DMD Document1 Filed 05/18/20 Page 1of5

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

CELTIC MARINE CORPORATION CIVIL ACTION NO:
VERSUS SECTION: — , DIVISION
METAL PARTNERS INTERNATIONAL, LLC JUDGE
MAGISTRATE
COMPLAINT

The Complaint of Celtic Marine Corporation (“Celtic Marine”), a corporation organized

under and existing pursuant to the laws of the State of Louisiana, avers as follows:
1.

At all times hereinafter mentioned, Celtic Marine was and still is a Louisiana corporation

with its principal place of business located in Baton Rouge, Louisiana,
2,

At all times hereinafter mentioned, defendant Metal Partners International, LIC (“Metal
Partners”), was and still is an [linois limited liability company, with its principal place of business
in Aurora, Illinois, and which is not registered to do business in the State of Louisiana, but is doing
business in the State of Louisiana, On information and belief, and based on information

maintained by the [linois Secretary of State, Frank Bergren is the sole member and manager of
Case 2:20-cv-01471-JCZ-DMD Document1 Filed 05/18/20 Page 2 of 5

Metal Partners International, LLC; Mr. Bergren is domiciled in, and a citizen of, the State of
Illinois,
3,

Subject matter jurisdiction is proper in this Honorable Court on two grounds. The Court
has admiralty and maritime jurisdiction pursuant to 28 U.S.C. §1333, because this matter concerns
issues of general maritime law and maritime contract, Additionally, the Court has diversity
jurisdiction because the parties are citizens of different states, and the amount in controversy is
greater than $75,000, exclusive of interest, thereby satisfying the requirements of 28 U.S.C. §1332.

4,

Personal jurisdiction over Metal Partners is proper in this court because Metal Partners
entered into a maritime contract with Celtic Marine, a Louisiana corporation, and because the
parties’ maritime contract contains a jurisdictional clause in which Metal Partners agreed to submit
itself to personal jurisdiction in the federal and state courts of the State of Louisiana for all claims
and disputes arising under, in connection with, or incident to the contract.

5.

Venue is proper in the Eastern District of Louisiana because the underlying maritime
contract contains a venue provision designating the federal courts of Louisiana as the proper venue
for any claim and dispute arising under, in connection with, or incidental to the contract, part of
which took place in New Orleans, Louisiana, which is within the jurisdiction of the Eastern District

of Louisiana.
Case 2:20-cv-01471-JCZ-DMD Document1 Filed 05/18/20 Page 3 of 5

6.

On January 18, 2019, Metal Partners entered into a contract with Celtic Marine entitled
“2019 Annual Service Agreement,” Contract No. 19-0136 (hereinafter “Annual Service
Agreement”), pursuant to which Celtic Marine agreed to arrange for the transportation of
approximately 35,000 short tons of steel rebar in 20’ and 40’, and Merchant Bars, on approximately
23 barges from New Orleans, Louisiana (Mile 70 Belle Chasse, Louisiana through Mile 180
Darrow, Louisiana), to various destinations as set forth in the Annual Service Agreement, though
the placement period of January 1, 2019 through December 31, 2019, on behalf of Metal Partners,
and Metal Partners agreed to pay for the services provided by Celtic Marine.

7.

Pursuant to the Annual Service Agreement, Celtic Marine arranged and hired barge
services for transportation of the aforementioned cargo and invoiced Metal Partners for the
services rendered, including freight, demurrage, cleaning, storage, high water charges, and other
costs, all as more fully set forth and described in detailed invoices submitted to Metal Partners.

8.

The Annual Service Agreement provides, in pertinent part:

PAYMENT OF FREIGHT:

When the barge initially starts on its voyage, the entire amount of the freight charge

shall become earned and due and payable to [Celtic Marine] in cash or check or

wire transfer without discount, cargo lost or not lost, damaged or not damaged, in

whole or in part, at any stage of the voyage. [Celtic Marine] will have a lien upon

all cargo for any amount due hereunder, including demurrage, which lien will

survive delivery of the cargo. [Celtic Marine] also will have a lien on all freights
or subfreights owed to [Metal Partners] by the cargo owner or consignee, for any

3
Case 2:20-cv-01471-JCZ-DMD Document1 Filed 05/18/20 Page 4 of 5

amount due hereunder, including demurrage. All freight, demurrage and other

charges shall be subject to an interest charge of 1-1/2% per month beginning on the

first day after the due date of invoice. [Metal Partners] also shall pay all costs and

reasonable attorney’s fees incurred by [Celtic Marine] for the collection of all

charges due and payable to [Celtic Marine] under this Agreement. [Metal Partners]

further agrees that interest shall continue to accrue, both before and after any

judgment, at the same rate as set forth herein, until all amounts of principal and

interest due are paid in full.
9,

Subsequent to Metal Partners’ acceptance of the Annual Service Agreement, Metal
Partners failed to honor its contractual obligations by failing to provide payment to Celtic Marine
for freight, demurrage, cleaning, storage, high water charges, and other costs, as required by the
Annual Service Agreement. Pursuant to the Annual Service Agreement, Metal Partners owes
Celtic Marine $173,625.29 in past due freight, demurrage, cleaning, storage, high water charges,
and other costs. As of this date, accrued interest is $21,629.63. Interest continues to accrue
pursuant to the terms of the Annual Service Agreement,

10.

Despite repeated amicable demand, Metal Partners has refused to honor its obligations to
Celtic Marine under the Annual Service Agreement, thereby necessitating the filing of this
Complaint.

11.
Metal Partners is liable to Celtic Marine for all outstanding amounts owed to Celtic Marine

pursuant to the Annual Service Agreement, including, but not limited to, past due freight,

demurrage, cleaning, storage, high water charges, and other costs, including pre- and post-
Case 2:20-cv-01471-JCZ-DMD Document1 Filed 05/18/20 Page 5 of 5

judgment interest, and all reasonable attorney’s fees and costs incurred by Celtic Marine for the
collection of all charges due and payable to Celtic Marine under the Annual Service Agreement.
12,

Celtic Marine is entitled and hereby requests a trial by jury in this matter.

WHEREFORE, Plaintiff, Celtic Marine Corporation, prays that this Complaint be deemed
good and sufficient, and that judgment be granted in its favor, and against Metal Partners
International, LLC in the amount of its claim and any additional amounts owed, including, but not
limited to, reasonable attorney’s fees, costs, expenses, pre- and post-judgment interest for all
damages, and for all just and equitable relief to which Celtic Marine Corporation may be entitled

by contract or law.

Respectfully m0

JOSE R/ (OT — T.A. (LSBA #18852)
ROBERA K. DENNY (LSBA #33092)
HURERY & COT, APLC -

One Canal Place

365 Canal Street, Suite 2750

New Orleans, Louisiana 70130

Tel: (504) 524-5353

Fax: (504) 524-5403

ATTORNEYS FOR CELTIC MARINE
CORPORATION
